Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney William Warren on June 8, 2021.
The application has been amended as follows: 
In the amendment filed May 21, 2021, claim 9 depends on canceled claim 6. Claim 9 is amended to depend upon independent claim 1, and now reads:
The bioreactor bag of claim 1, wherein one or both of the first portion or the second portion comprises a fluid-tight resealable adhesive layer.
Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art to the present invention is the combination of Lyon et al. (US 8,186,881), herein referred to as Lyon, and Vajta (US 2002/0009803 A1). Lyon teaches a bioreactor bag (4) formed from sheet materials and defining a resealable fluid-tight opening (10) at the periphery of the bag into the bag configured to allow insertion of a solid material into the bag, and a seam (8) at a periphery of the bioreactor bag (4), and Vajta teaches a bioreactor bag (110) formed of sheet materials, wherein the sheet materials define a heat-sealed seam (112) at a periphery of the bioreactor bag (Fig. 6; Paragraph [0073]). Lyon does teach the presence of two lips (17, 18) and a lip seam (26) that extend along the 
Applicant’s arguments are persuasive, and, as amended, the previously presented prior art combination of Lyon and Vajta, does not provide evidence or motivation to support a rejection of independent claim 1. In general, the prior art as a whole does not provide teachings or suggestions that would lead a person having ordinary skill in the art to arrive at the claimed invention within the claim environment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN A RYAN whose telephone number is (571)272-2509.  The examiner can normally be reached on Tu-F 8:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/L.R./Examiner, Art Unit 1799                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799